DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been reassigned to Examiner Monique Jackson, contact information below.  Any inconvenience to the Applicant is regretted.
Election/Restrictions
Applicant’s election of Group I, Claims 1-7, and glycidyl methacrylate as the elected monomer species in the reply filed on 2/1/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon reconsideration by Examiner Jackson, the election of species requirement as recited in the office action dated 12/4/2020 has been withdrawn and thus both carboxylic acid group-containing vinyl monomer species and epoxy group-containing vinyl monomer species are subject to examination below.
Claims 8-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)  In the instant case, claim 1 recites that the resin composition comprises a polypropylene-based resin and a modified polyolefin-based resin, wherein the polypropylene-based resin has a tensile modulus of not less than 1 GPa.  However, given that the polypropylene-based resin is not limited to unmodified polypropylene-based resins, and the modified polyolefin-based resin may be a modified polypropylene-based resin (e.g. as in instant claim 2), thus also a “polypropylene-based resin”, that may have a tensile modulus of not less than 1 GPa (e.g. ADMER® QE800 is a maleic acid-modified polypropylene-based resin that has a tensile modulus of 1.0 GPa as evidenced by Inui, US2016/0167969, Examples, particularly Examples 1-5 and 7 as described in Paragraphs 0055, 0059, 0061, 0063, 0065, and 0069), the claimed “modified polyolefin-based resin” may read upon the claimed “polypropylene-based resin” and the claimed “polypropylene-based resin” may read upon the claimed “modified polyolefin-based resin” thereby rendering the claims indefinite, particularly given the weight ratio as recited in instant claim 1 and that the instant specification and dependent claims do not remedy the above.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention as recited in instant claims 1-7 and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation
For examination purposes with respect to prior art, the Examiner has assumed the claimed “polypropylene-based resin” of claim 1 to be an “unmodified” polypropylene-based resin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US2016/0325488.)  Tanaka discloses thermal pressure joining of a metal member (11) with a thermoplastic resin member (12) stacked one on the other and then directly joined and fixed under heat and pressure, wherein the resin member (12) may be formed from a polyolefin-based resin such as polyethylene and polypropylene, and its acid-modified resin, and may contain desired additives such as reinforcing fibers with a preferred fiber content of from 1 parts by weight to 400 parts by weight to 100 parts by weight of thermoplastic polymer as the component of the resin member (12) (Abstract; Paragraphs 0072-0073 and 0100-0101.)  Tanaka discloses that the thermoplastic polymer as the component of the resin member (12) is preferably a polyolefin-based resin wherein in view of improving the joint strength and the strength of the by anticipating instant claim 4.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimon (USPN 4,752,526.)  Daimon discloses a metal-polypropylene laminate composite comprising a polypropylene sheet made of a blend of a modified polypropylene prepared by modifying a crystalline polypropylene with an unsaturated carboxylic acid or its derivatives, or a crystalline polypropylene containing such a modified polypropylene (as in the claimed invention with the crystalline polypropylene reading upon the claimed polypropylene-based resin and the modified polypropylene prepared by modifying a crystalline polypropylene with an unsaturated carboxylic acid or its derivatives reading upon the claimed modified polyolefin-based resin), with 15 to 50wt% of waste paper, organic fibers or wood pulp (reading upon the broadly by anticipating the claimed range as recited in instant claim 1 (Col. 3, lines 1-9; Examples.)  Daimon discloses that the crystalline polypropylene to be utilized for the preparation of the modified polypropylene as well as for the unmodified crystalline polypropylene may be propylene homopolymer, propylene-ethylene block copolymers and propylene copolymers with ethylene and/or butene, wherein the copolymers have at least 70wt% propylene (Col. 3, lines 10-19); with the examples specifically utilizing an unmodified crystalline propylene homopolymer (inherently has a tensile modulus of not less than 1 GPa as instantly claimed, particularly given the lack of any specific standard and/or measuring conditions under which the claimed tensile modulus is obtained) mixed with 25wt% of maleic anhydride-modified propylene-ethylene random copolymer having an ethylene unit content of 3.5wt% reading upon the claimed modified polyolefin-based resin of instant claim 1 or modified polypropylene-based resin of instant claim 2 (Examples.)  Daimon discloses that examples of the unsaturated carboxylic acid or derivative thereof that may be used in preparation of the modified polypropylene include the maleic anhydride utilized in the examples, as well as acrylic acid, methacrylic acid, glycidyl acrylate and glycidyl methacrylate (Col. 2, .
With regards to instant claim 4, Daimon discloses that the metal plate may be steel, aluminum, copper, titanium and alloys thereof (Col. 4, lines 28-32), thereby anticipating instant claim 4.
With regards to instant claims 5 and 6, it is again noted that Daimon discloses the use of waste paper, organic fibers or wood pulp (reading upon the broadly claimed cellulose fibers), particularly newspaper, corrugated paper, and cardboard as waste paper in cut or crushed form; and polyamide fibers or cellulose acetate fibers as organic fibers, wherein Daimon also discloses the form of the organic fibers is not particularly limited and may be woven or knitted fabrics, or non-woven fabrics (Col. 3, line 33-Col. 4, line 2), thereby anticipating instant claims 5 and 6.
With regards to instant claim 7, given that Daimon discloses that an optional primer coating may be provided between the metal plate and the fiber-reinforced polypropylene sheet such that upon lamination, the primer coating applied on the metal plate would “coat” a part of the reinforced polypropylene sheet, e.g. the bonding surface, such that “the fiber-reinforced composite material is coated, in part or in whole, with a coating material” as broadly recited in instant claim 7, and hence Daimon anticipates instant claim 7 as broadly claimed (Col. 4, lines 34-39.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 7 (alternatively) are rejected under 35 U.S.C. 103 as being unpatentable over Daimon.  The teachings of Daimon are discussed in detail above and although Daimon discloses that the metal plate(s) for lamination with the fiber-reinforced polypropylene “is usually used after the bonding surface thereof is subjected to a surface treatment such as a degreasing treatment or a sandblast treatment”, Daimon does not specifically recite the roughness degree Ra of not more than 1 micron as instantly claimed.  However, given that Daimon does not specifically require any surface roughening treatment for the metal layers prior to lamination and actually discloses examples wherein cold rolled steel plates are only cleansed with trichloroethylene and not sandblasted or subjected to a roughening treatment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to only degrease or clean the metal plates without subjecting them to a roughening treatment step prior to lamination with the fiber-reinforced polypropylene such that the claimed roughness degree would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that commercially available cold rolled steel plates commonly have Ra values within the broadly claimed range, and particularly given the absence of any showing of criticality or unexpected results with regards to the claimed Ra range, thereby rendering instant claim 3 obvious over the teachings of Daimon.  
With regards to instant claim 7, if the claimed “coating material” is meant to coat the fiber-reinforced composite material in a section other than the bonding area with the metal, then the Examiner alternatively takes the position that given the various applications and end uses disclosed by Daimon, including interior and exterior panels, various panels of household and domestic electrical appliances, panels for construction, etc., wherein the resulting laminate 
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied above to claims 1, 2 and 4, and in further view of Finestone (USPN 3,804,919.)  The teachings of Tanaka are discussed in detail above, and although Tanaka discloses that the resin member 12 further comprises reinforcing fibers, in a content of from 1 wt part to 400 wt parts as noted above, Tanaka does not specifically recite the type or form of the reinforcing fibers as recited in instant claims 5 and 6.  However, Tanaka does teach and/or suggest the use of continuous reinforcing fibers in Paragraph 0063 such that the fiber forms recited in instant claim 6, which are obvious species of continuous reinforcing fibers in the art, would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, wherein it is also noted that the claimed fiber materials of instant claim 5, particularly glass and carbon fibers, are also obvious species of reinforcing fiber materials in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Further, Finestone discloses a similar resin composition as utilized in the resin member of Tanaka comprising a mixture of a modified polyolefin-based resin and unmodified polyolefin-based resin, particularly blends of polypropylene and glycidyl (meth)acrylate-modified polypropylene, wherein Finestone specifically discloses that the blends exhibit certain prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results; and additionally, given the synergistic adhesiveness of the resin blend to metal as disclosed by Finestone, and that Tanaka does not specifically require a surface roughening treatment of the metal member prior to laminating with the resin member, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize metal members “as received” without subjecting the bonding surface to any surface roughening treatment such that the broadly claimed roughness degree Ra range as recited in instant claim 3 would have been obvious to one having ordinary skill in the art based the teachings of Tanaka in view of Finestone.  Thus, instant claims 3 and 5-6 would have been obvious over the teachings of Tanaka in view of Finestone.  With regards to instant claim 7, given the various applications and end uses disclosed by Tanaka for the metal/resin jointed member, particularly in the fields of vehicles, railroad vehicles, aircrafts, and home appliances, .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagano (USPN 4,397,916) discloses a laminated multilayer structure comprising (A) a layer of graft-modified ethylene resin, and (B) a metal layer; wherein the layer (A) comprises (i) 1 to 100% by weight of said graft-modified ethylene resin, obtained by grafting a carboxylic acid or derivative thereof to an ethylene polymer, such as (meth)acrylic acid, maleic anhydride, and glycidyl (meth)acrylate; (ii) 99 to 0% by weight of an unmodified ethylene polymer containing 0 to 50 mole % of at least one alpha-olefin having 3 to 30 carbon atoms as a comonomer, such as an ethylene-propylene copolymer; and various optional additives including fillers, such as glass or carbon fibers, in a content of about 0.1wt% to about 60wt% based on the total weight of the resins (i) and (ii) of layer (A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 12, 2021